Citation Nr: 0016925	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  98-00 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to July 
1958.  The appellant is the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board or 
BVA) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.



FINDINGS OF FACT

1.  The veteran died in May 1997 at the age of 60 and his 
Certificate of Death reflects that the immediate cause of his 
death was acute myocardial infarction due to coronary artery 
disease, with an upper gastrointestinal bleeding, peripheral 
vascular disease, diabetes mellitus, hypertension and 
hyperlipidemia listed on the death certificate as 
contributing to death, but not resulting in the underlying 
cause.

2.  At the time of his death, the veteran was service 
connected for dermatophytosis, rated as 50 percent disabling.

3.  Cardiovascular disease was not manifested during service 
or within one year of separation from service, and is not 
otherwise shown to have a nexus or relationship to service.

4.  No medical evidence has been submitted which demonstrates 
that the veteran's death was related to service or that a 
disability of service origin either caused, hastened, or 
contributed substantially or materially to cause his death.


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Upon induction examination in January 1956 and separation 
examination in July 1958, a normal cardiovascular system was 
indicated.  Service medical records show no diagnoses or 
treatment for coronary heart disease, diabetes, or 
hypertension.  
A May 1963 pre-employment examination indicates blood 
pressure at 124/74 and heart and blood vessels normal, 
finding no evident abnormalities.  A chest x-ray reveals 
normal heart and lungs.  
  
A February 1965 VA examination shows that cardiac size and 
sounds and palpable vessels were normal, but diagnosed the 
veteran with chronic, recurrent, infective dermatomycosis of 
the feet, hands and groin.  In a February 1965 rating 
decision, the RO granted the veteran service connection for 
dermatomycosis and assigned a 30 percent disability rating, 
stating that no other disability was noted in service or on 
VA examination.   

VA records show that the veteran was hospitalized in January 
1968 for a skin rash. The day before admission he was found 
to have glycosuria.  He was diagnosed with diabetes mellitus 
and tinea pedis and cruris.  A chest x-ray and an 
electrocardiogram (ECG) done during the hospitalization were 
normal.  His blood pressure readings ranged from 146 to 150 
over 106 to 110.  

Chest x-rays, done in June and July 1969 and April 1970 VA, 
indicate that the veteran's heart and lungs were 
radiographically normal.  An April 1970 pre-employment 
examination reflects blood pressure at 110/72 and heart and 
blood vessels negative.  

The veteran was hospitalized in September 1970 for an upper 
respiratory infection, which was diagnosed along with 
diabetes mellitus controlled by insulin.  His blood pressure 
reading was 140/100.  In a November 1970 rating decision, the 
RO denied service connection for diabetes mellitus, noting 
that condition first arose during hospitalization 10 years 
after the veteran's release from active duty.  

A March 1971 VA examination diagnosed the veteran with 
chronic dermatophytosis.  In an April 1976 rating decision, 
the RO increased the disability rating for dermatomycosis to 
a 50 percent evaluation.

A March 1976 VA examination diagnosed the veteran with 
chronic active, treated dermatophytosis, multiple skin areas.  
His blood pressure reading was 120/86.  VA employment medical 
records reflect blood pressure readings of 152/98, 144/94, 
and 130/94 between November 1977 and January 1978.  A May 
1979 employment medical record entry shows that the veteran 
requested a blood pressure check as he was on medication and 
being followed as a veteran.  His blood pressure reading was 
134/98.  A subsequent, employment medical record problem list 
shows the approximate date of outset of the veteran's 
hypertension as 1969.  The first medical record with an 
actual diagnosis for hypertension in the record is dated in 
March 1987.

A VA report for a February/March 1992 hospitalization 
indicates that the veteran was noted to have diabetes in 1968 
and to have high blood pressure several years ago.   His 
blood pressure reading was 120/100.  An echocardiogram 
revealed a diastolic dysfunction of the left ventricle.  
There was aortic root sclerosis with increased thickness of 
the septum and the posterior wall.  Upper gastrointestinal 
series and gallbladder ultrasonograms were normal.  An ECG 
revealed a left anterior fascicular block and a lateral T 
change with inversion.  Diagnoses were
essential hypertension, insulin dependent diabetes mellitus, 
and arteriosclerosis obliterans.  

The veteran had several hospitalizations in 1992 with 
multiple diagnoses.  Additional diagnoses, beyond those noted 
in February/March 1992, included: diabetic gastroparesis, 
peripherovascular disease, peptic ulcer disease, coronary 
artery disease, campylobacter pyloric duodenitis, erosive 
esophagitis, anxiety, situational depression, and 
postoperative status above the knee amputation of the left 
lower extremity.  The veteran continued to receive treatment 
for these conditions and others until his death in 1997.


Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
incurrence for certain chronic diseases, including 
cardiovascular-renal disease, hypertension and diabetes 
mellitus, will be presumed if manifest to a compensable 
degree within the year after active service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

However, the threshold question that must be answered in this 
case is whether the appellant has presented a well-grounded 
claim for service connection for the cause of the veteran's 
death.  A well-grounded claim is a plausible claim, one which 
is meritorious on its own or capable of substantiation.  In 
this regard, the appellant has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If the 
evidence presented by the appellant fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  

In order to establish that a claim is well grounded, there 
must be: (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service disease 
or injury and the veteran's death.  For a claim to be well 
grounded, it must be supported by evidence, not just 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992). Evidentiary assertions by the appellant must be 
accepted as true for the purpose of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
See King v. Brown, 5 Vet. App. 19, 21 (1993).   

When, as in the present case, the determinative issue 
involves questions of medical diagnosis and causation, 
competent medical evidence is required to make the claim well 
grounded; lay opinions by the appellant or the veteran's 
niece on such matters are not competent evidence and do not 
serve to make the claim well grounded.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  For a claim of service 
connection for the cause of the veteran's death to be well 
grounded, there must be competent medical evidence that an 
established service-connected disorder caused or contributed 
to death, or medical evidence that the conditions involved in 
death are linked to service or to an established service-
connected disorder.  See Ruiz v. Gober, 10 Vet. App. 352 
(1997); Johnson v. Brown, 8 Vet. App. 423 (1995).

In a claim seeking service connection for the cause of death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition that caused the 
veteran to die), but the last two requirements must be 
supported by evidence of record.  See Ramey v. Brown, 9 Vet. 
App. 40, 46 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

The veteran's death certificate reveals he died of acute 
myocardial infarction due to coronary artery disease.  Upper 
gastrointestinal bleeding, peripheral vascular disease, 
diabetes mellitus, hypertension and hyperlipidemia were 
listed on the death certificate as contributing to death but 
not resulting in the underlying cause.
   
As explained below, the Board finds that there is 
insufficient evidence to establish a well-grounded claim in 
this case. 

The file shows that during the veteran's lifetime his 
established service-connected disability was dermatophytosis.  
It is not contended, nor does the evidence reflect, that this 
disorder caused or contributed to the veteran's death.

The appellant has not submitted evidence that the heart 
disease from with the veteran died was manifested or present 
in service.  The veteran's service medical records from his 
period of active duty are negative for the heart disease 
involved in his death in 1997, and heart disease was not 
shown for decades after service.  Thus, in this respect, the 
appellant fails to provide a medical nexus between the heart 
disease that lead to the veteran's death and his period of 
service.  Service medical records also are negative for upper 
gastrointestinal bleeding, peripheral vascular disease, 
diabetes mellitus, hypertension and hyperlipidemia, which 
were listed on the death certificate as contributing to death 
but not resulting in the underlying cause.   

As noted above, VA regulations provide that certain diseases, 
such a diabetes mellitus, are subject to presumptive service 
connection. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  In the provisions related to cardiovascular 
disease, hypertension is also included, given that 
hypertension is often an early symptom preceding the 
development of heart disease.  Id.  Thus, where hypertension 
is diagnosed to a compensable degree within one year from 
separation of service, it is treated the same as any other 
chronic disease, in this case, cardiovascular disease, 
enumerated in the regulations.  Id.

Nonetheless, neither cardiovascular disease, hypertension, 
nor diabetes mellitus was diagnosed within one year from 
separation of service.  The earliest medical evidence of any 
heart disease was in 1992, when the veteran was admitted for 
pains in his arms and shoulders and an ECG revealed a 
diastolic dysfunction of the left ventricle and aortic root 
sclerosis with increased thickness of the septum and the 
posterior wall.   Hypertension was first listed as a 
diagnosis in March 1987 VA outpatient records, even though 
medical records appear to show elevated blood pressure 
readings as early as 1968 or 1969.  Furthermore, if the 
veteran had been treated in 1968 for hypertension, such 
treatment was approximately ten years after the veteran's 
separation from service.  

The appellant testified at her February 1998 hearing that the 
veteran was already having symptoms of blurred vision and 
circulation related to diabetes mellitus when they were 
married in October 1960; that her husband had seen a personal 
physician (now deceased) on an occasional basis after 
service; and that the records were destroyed after five 
years.  However, a May 1963 pre-employment examination shows 
the veteran's blood pressure reading at 124/74, his heart and 
blood vessels normal and found no evident abnormalities.  The 
veteran's diabetes mellitus was diagnosed first in January 
1968 and service connection for his diabetic disorder was 
denied in a November 1970 rating decision, in which the RO 
noted that condition first arose 10 years after the veteran's 
release from service.  In the absence of evidence for 
incurrence during the presumptive period, the appellant's 
claim is not well grounded.

No competent medical evidence has been submitted to show that 
the veteran's established service-connected condition, 
dermatophytosis, caused or contributed to his death.  Also, 
no competent medical evidence has been submitted to show that 
the reported cause of death, acute myocardial infarction due 
to coronary artery disease, is linked to service or to the 
established service-connected disability.  In short, there is 
no competent medical evidence of causality as required for a 
well-grounded claim for service connection for the cause of 
death.  See Ruiz, supra; Johnson, supra.  Statements by the 
appellant on such matters do not serve to make the claim well 
grounded, since, as a layman, she has no competence to give a 
medical opinion on diagnosis or etiology of a disorder.  
Grottveit, supra.

Although the Board is sympathetic with the appellant's loss 
of her husband, the Board finds a lack of competent medical 
evidence to well-ground the claim.  In the absence of 
competent medical evidence of causality, as discussed above, 
the appellant's claim for service connection for cause of the 
veteran's death is implausible and must be denied as not well 
grounded.  See 38 U.S.C.A. § 5107(a); Bloom v. West, 12 Vet. 
App. 185 (1999).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

